Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that while he was under indictment with respect to the same subject *970matter as is involved in the arbitration proceeding, which indictment was procured by the complaint of respondent union, he suffered a penalty for claiming his privilege under the Fifth and Fourteenth Amendments of the Constitution of the United States since a judgment in the amount of $18,500 was awarded and appellant was refused an adjournment of the arbitration hearing until the indictment was disposed of and there was no reasonable possibility of another indictment and appellant then claimed his privilege against self incrimination and refused to testify, thus losing his right to a meaningful defense. The Court of Appeals held that there was no violation of appellant’s constitutional rights. [See 21 N Y 2d 796.]